MEMORANDUM **
Liang Wen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. Reviewing for abuse of discretion, INS v. Doherty, 502 U.S.. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992), we deny in part and dismiss in part the petition for review.
Wen moved to reopen so that he could apply for asylum, withholding of removal and protection under the Convention Against Torture on the basis of his having joined the Church of Jesus Christ of Latter-Day Saints in 2002. Contrary to Wen’s contentions, the BIA acted within its discretion when it denied his motion for failing to present new evidence and for failing to reasonably explain why Wen did not pursue these claims during his previous hearing in 2004. See 8 C.F.R. § 1003.2(c); Doherty, 502 U.S. at 325-328, 112 S.Ct. 719.
We lack jurisdiction to review Wen’s contention that his former counsel inadequately pursued his asylum claim because Wen failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.